Title: John Adams to Abigail Adams, 28 April 1776
From: Adams, John
To: Adams, Abigail


     
      
       April 28. 1776
      
     
     Yesterday, I received two Letters from you from the 7th. to the 14. of April. I believe I have received all your Letters, and I am not certain I wrote one from Framingham. The one I mean contains an Account of my dining with the Indians at Mr. Mifflins.
     It gives me Concern to think of the many Cares you must have upon your Mind. Am glad you have taken Belcher into Pay, and that Isaac is well before now I hope.
     Your Reputation, as a Farmer, or any Thing else you undertake I dare answer for.... Your Partners Character as a Statesman is much more problematical.
     As to my Return, I have not a Thought of it. Journeys of such a Length are tedious, and expensive both of Time and Money neither of which are my own. I hope to spend the next Christmas, where I did the last, and after that I hope to be relieved for by that Time I shall have taken a pretty good Trick att Helm whether the Vessell has been well steer’d or not. But if My Countrymen should insist upon my serving them another Year, they must let me bring my whole Family with me. Indeed I could keep House here, with my Partner, four children and two servants, as cheap as I maintain my self here with two Horses and a servant at Lodgings.
     Instead of domestic Felicity, I am destined to public Contentions. Instead of rural Felicity, I must reconcile myself to the Smoke and Noise of a city. In the Place of private Peace, I must be distracted with the Vexation of developing the deep Intrigues of Politicians and must assist in conducting the arduous Operations of War. And think myself, well rewarded, if my private Pleasure and Interest are sacrificed as they ever have been and will be, to the Happiness of others.
     You tell me, our Jurors refuse to serve, because the Writs are issued in the Kings Name. I am very glad to hear, that they discover so much Sense and Spirit. I learn from another Letter that the General Court have left out of their Bills the Year of his Reign, and that they are making a Law, that the same Name shall be left out of all Writs, Commissions, and all Law Proscesses. This is good News too. The same will be the Case in all the Colonies, very soon.
     You ask me how I have done the Winter past. I have not enjoyed so good Health as last Fall. But I have done complaining of any Thing. Of ill Health I have no Right to complain because it is given me by Heaven. Of Meanness, of Envy, of Littleness, of—of—of—of—I have Reason and Right to complain, but I have too much Contempt, to use that Right.
     There is such a Mixture of Folly, Littleness, and Knavery in this World that, I am weary of it, and altho I behold it with unutterable Contempt and Indignation, yet the public Good requires that I should take no Notice of it, by Word or by Letter. And to this public Good I will conform.
     You will see an Account of the Fleet in some of the Papers I have sent you. Give you Joy of the Admirals Success. I have Vanity enough to take to myself, a share in the Merit of the American Navy. It was always a Measure that my Heart was much engaged in, and I pursued it, for a long Time, against the Wind and Tide. But at last obtained it.
     Is there no Way for two friendly Souls, to converse together, altho the Bodies are 400 Miles off?—Yes by Letter.—But I want a better Communication. I want to hear you think, or to see your Thoughts.
     The Conclusion of your Letter makes my Heart throb, more than a Cannonade would. You bid me burn your Letters. But I must forget you first.
     In yours of April 14. you say you miss our Friend in the Conveyance of your Letters. Dont hesitate to write by the Post. Seal well. Dont miss a single Post.
     You take it for granted that I have particular Intelligence of every Thing from others. But I have not. If any one wants a Vote for a Commission, he vouchsafes me a Letter, but tells me very little News. I have more particulars from you than any one else. Pray keep me constantly informed, what ships are in the Harbour and what Fortifications are going on.
     I am quite impatient to hear of more vigorous Measures for fortifying Boston Harbour. Not a Moment should be neglected. Every Man ought to go down as they did after the Battle of Lexington and work untill it is done. I would willingly pay half a Dozen Hands my self, and subsist them, rather than it should not be done immediately. It is of more importance than to raise Corn.
     You say inclosed is a Prologue and a Parody, but neither was inclosed. If you did not forget it, the letter has been opened and the Inclosures taken out.
     If the Small Pox spreads, run me in debt. I received a Post or two past a Letter from your Unkle at Salem, containing a most friendly and obliging Invitation to you and yours to go, and have the Distemper at his House if it should spread. He has one or two in family to have it.
     The Writer of Common Sense, and the Forrester, is the same Person. His Name is Payne, a Gentleman, about two Years ago from England, a Man who General Lee says has Genius in his Eyes. The Writer of Cassandra is said to be Mr. James Cannon a Tutor, in the Philadelphia Colledge. Cato is reported here to be Dr. Smith—a Match for Brattle. The oration was an insolent Performance.... A Motion was made to Thank the orator and ask a Copy—But opposed with great Spirit, and Vivacity from every Part of the Room, and at last withdrawn, lest it should be rejected as it certainly would have been with Indignation. The orator then printed it himself, after leaving out or altering some offensive Passages.
     
     This is one of the many irregular, and extravagant Characters of the Age. I never heard one single person speak well of any Thing about him but his Abilities, which are generally allowed to be good. The Appointment of him to make the oration, was a great oversight, and Mistake.
     The late Act of Parliament, has made so deep an Impression upon Peoples Minds throughout the Colonies, it is looked upon as the last Stretch of Oppression, that We are hastening rapidly to great Events. Governments will be up every where before Midsummer, and an End to Royal style, Titles and Authority. Such mighty Revolutions make a deep Impression on the Minds of Men and sett many violent Passions at Work. Hope, Fear, Joy, Sorrow, Love, Hatred, Malice, Envy, Revenge, Jealousy, Ambition, Avarice, Resentment, Gratitude, and every other Passion, Feeling, Sentiment, Principle and Imagination, were never in more lively Exercise than they are now, from Florida to Canada inclusively. May God in his Providence overrule the whole, for the good of Mankind. It requires more Serenity of Temper, a deeper Understanding and more Courage than fell to the Lott of Marlborough, to ride in this Whirlwind.
    